Citation Nr: 0810390	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-03 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include major depressive disorder, 
post-traumatic stress disorder, depression, anxiety, and a 
sleep disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1968 to July 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, established service connection for chronic right ear 
hearing loss disability and denied service connection for 
both chronic tinnitus and a chronic acquired psychiatric 
disorder to include major depression, depression, anxiety, 
and sleep problems.  In April 2006, the RO denied service 
connection for chronic post-traumatic stress disorder (PTSD).  


FINDING OF FACT

Chronic tinnitus originated during wartime service.  


CONCLUSION OF LAW

Chronic tinnitus was incurred during wartime service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims for service connection for chronic tinnitus, 
the Board observes that the RO issued VCAA notices to the 
veteran in November 2004 and March 2006 which informed him of 
the evidence needed to support a claim of entitlement to 
service connection and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The November 2004 VCAA notice was issued 
prior to the February 2005 rating decision for which the 
instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The veteran's service medical records make no reference to 
chronic tinnitus.  His service personnel records indicate 
that he served in the Republic of Vietnam and Germany as a 
tracked vehicle mechanic and a vehicle repairman.  Service 
connection has been established for chronic right ear hearing 
loss disability secondary to military noise exposure. 

In his October 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he was 
exposed to acoustical trauma associated with heavy vehicle 
engine noise and firing weapons while in Germany and the 
Republic of Vietnam during active service.  He clarified 
that:

Even though I was having trouble with my 
hearing and tinnitus at that time I did 
not report the problems, figuring that 
they would go away with time.  
Unfortunately, they just got worse.  The 
hearing problems and tinnitus have been a 
constant source of problems for me.  

At a January 2005 VA examination for compensation purposes, 
the veteran complained of chronic tinnitus.  In response to 
the question "state any conditions or circumstances that 
occurred when you first started having tinnitus that you 
believe may have caused this condition," the veteran 
answered "exposure to loud noise in military - artillery and 
tanks."  The veteran indicated that he began having 
"symptoms of tinnitus" in June 1984.  The VA examiner 
opined that "it is unlikely that the tinnitus is related to 
Military noise exposure due to the veteran reporting its 
onset to be 13 years after Military service."  

In the veteran's notice of disagreement and substantive 
appeal, the veteran's attorney asserts that:

The March 4, 2005 rating decision 
indicates that the veteran has had 
tinnitus for the past 13 years.  This is 
incorrect.  The veteran reports that he 
may have had tinnitus since his discharge 
from service in 1971.  He did not become 
fully aware of the presence of tinnitus 
until 1984, 13 years after discharge.  
Then, he was able to become aware of his 
condition after coming to terms with some 
alcohol problems.  (emphasis in the 
original).  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran has been diagnosed with chronic tinnitus.  While the 
examiner at the January 2005 VA examination for compensation 
purposes found that the veteran's tinnitus was not 
etiologically related to his wartime service given his 
subjective history of having initially manifested tinnitus in 
June 1984, she failed to comment on either the veteran's 
contemporaneous clarification that "he first started having 
tinnitus" when he was "exposed to loud noise in military" 
or his October 2004 claim for service connection in which he 
related having initially experienced tinnitus during active 
service.  Such omissions lessen the probative value of the VA 
examiner's opinion.  Therefore, the Board finds that the 
evidence is in relative equipoise as to whether the veteran's 
chronic tinnitus is etiologically related to his inservice 
noise exposure.  Upon resolution of reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
is warranted for chronic tinnitus.  


ORDER

Service connection for chronic tinnitus is granted.  


REMAND

The veteran asserts that service connection for a chronic 
acquired psychiatric disorder to include major depression and 
PTSD is warranted as the claimed disabilities were 
precipitated by his inservice experiences including 
recovering a submerged M113 personnel carrier in which a 
crewman drowned in 1970 while attached the 2nd Battalion, 64th 
Armored, Schweinfurt, Germany and coming under mortar fire at 
a military facility in Pleiku, Republic of Vietnam, in 
February 1971 or March 1971.  Appropriate action has not been 
undertaken to verify the veteran's claimed combat and 
non-combat-related stressors.  

A December 2004 written statement from Carlton B. Paine, 
Ph.D., conveys that he had provided psychotherapy to the 
veteran from July 2001 to September 2004.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
psychiatric disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Carlton B. Paine, 
Ph.D., and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims file.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after November 2005, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then submit the veteran's written 
statements as to his alleged 
combat-related stressors to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) for verification of the 
claimed stressors.  

5.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disability 
originated during active service; is 
etiologically related to the veteran's 
inservice combat and non-combat-related 
experiences; or is in any other way 
causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

6.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include major depressive disorder, PTSD, 
depression, anxiety, and a sleep 
disorder.  .  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


